Case 2:16-md-02744-DML-DRG ECF No. 705-4, PageID.31263 Filed 02/12/21 Page 1 of 5




     Exhibit C
         CasePage
               2:16-md-02744-DML-DRG
                  3 of 6 Pages         ECF No. 705-4, PageID.31264 Filed 02/12/21 Page 2 of 5
                                   New York State Department of Motor Vehicles
                         Precinct                                                   POLICE ACCIDENT REPORT (NYC)                                                                                                                                                                                           19
                         069                                                                                            MV-104AN (7/11)
                         Accident No.                                      Complaint
                         MV- 2017 -069-000258                              Number                                                          0             AMENDED REPORT
     1
         Accident Date                                                          Day of Week                MilitaryTime                      No. of                  No. Injured              No. Killed                                                    Left Scene                Police Photos        20
                                                                                                                                            Vehicles
                                                                                                                                                                                                                Not Investigated at Scene [7]
               Month                Day         Year
          2                   15                2017                       WEDNESDAY                        15:20                            2                       0                        1                 Reconstructed I     I                                             I     I Yes^j No
                                                                 VEHICLE                                                                                            VEHICLE                   BICYCLIST                PEDESTRIAN OTHER PEDESTRIAN
         VEHICLE            -Driver                                                                                              State of Lie.                VEHICLE -Driver                                                                                                           State of Lie.
2        License ID Number                                                                                                                                    License ID Number
                                                                                                                                                                                                                                                                                                           21
         Driver Name -exactly                                                                                                                                 Driver Name - exactly
         as printed on license                                                                                                                                as printed on license
         Address ( Include Number & Street)                                                                                           Apt. No.                Address ( Include Number & Street)                                                                                             Apt. No.



         City or Town                                                                  State                Zip Code                                          City or Town                                                                  State                       Zip Code                           22


3        Date of Birth                          Sex              Unlicensed         No. of                                Public                              Date of Birth                         Sex              Unlicensed         No. of                                Public
          Month        Day            Year                                          Occupants                             Property              i—i               Month           Day     Year                                          Occupants                             Property
i                                                                                                                         Damaged               I    I                                                                                                                        Damaged
         Name-exactly as printed on registration                                                   Sex       Date of Birth                                    Name-exactly as printed on registration                                               Sex          Date of Birth
                                                                                                              Month        Day                  Year                                                                                                              Month        Day               Year


         Address ( Include Number & Street)                                                     Apt. No.     Haz.                     Reli          >ed       Address ( Include Number & Street)                                              Apt. No.           Haz.                        Released      23
4                                                                                                            Mat                                                                                                                                                 Mat.
                                                                                                             Code                                                                                                                                                Code
i
         City or Town                                                                   State                         Zip Code                                City or Town                                                                     State            Zip Code


                                                                                                                                                                                                                                                                                                           24
         Plate Number                          State of Reg.     Vehicle Year & Make                       Vehicle Type                   Ins. Code Plate Number                                  State of Reg. Vehicle Year & Make                         Vehicle Type                     Ins. Code

5
         Ticket/Arrest                                                                                                                                        Ticket/Arrest
1
         Number(s)                                                                                                                                            Number(s)

         Violation                                                                                                                                         Violation
         Section(s)                                                                                                                                           Section(s)
                                                                                                                                                                                                                                                                                                           25
                   Check if involved vehicle is:                                                Check if involved vehicle is:                                                       Circle the diagram below that describes the accident, or draw your own
-6                   more than 95 inches wide;                                                    more than 95 inches wide;                                                         diagram in space #9. Number the vehicles.
1        v         B more than 34 feet long;
                     operated with an overweight permit;
                                                                                       V          more than 34 feet long;
                                                                                                                                                                                   Rear End                Left. Turn         Right Angle              Right Turn            Head On
          E                                                                            E           operated with an overweight permit;
                        operated with an overdimension permit.                         H           operated with an overdimension permit.                                          1.                      3.
                                                                                                                                                                                                                i                                      5.                    7.
          I                 VEHICLE 1 DAMAGE CODES
                                                                   1            2
                                                                                        I                 VEHICLE 2 DAMAGE CODES
                                                                                                                                                              1
                                                                                                                                                                                   Sideswipe
                                                                                                                                                                                   (same direction)
                                                                                                                                                                                                           Left Turn                    1              Right Turn            Sideswipe                     26

7        c        Box 1 - Point of Impact                                              C        Box 1 - Point of Impact                                                       2                                                                                              (opposite
          L       Box 2 - Most Damage                                                  L        Box 2 - Most Damage
1                                                                                                                                                                                  2.                      0.                 4.                     kjfL                    8.
          E       Enter up to three                    3           4            5      E        Enter up to three                           3              4                  5    ACCIDENT DIAGRAM
          ^       more Damage Codes                                                    ^        more Damage Codes
                                                                                                                                                                                                                                                                                                           27
                  Vehicle      By                                                               Vehicle      By                                                                                                                                                                                           2
                  Towed:                                                                        Towed:
                               To                                                                            To

                                                                                                                  4                   5                   6
                                                                                                                                                                                    DIAGRAM ATTACHED                                ON        SUBSEQUENT                               PAGE
              VEHICLE DAMAGE CODING:

              1-13. SEE DIAGRAM ON RIGHT.                                                   3/f                                                                           '         2     SIDE         SWIPE              (SAME             DIR)
                  14.    UNDERCARRIAGE                     17. DEMOLISHED                   2                                      13                                     E

                  15. TRAILER                              18.   NO DAMAGE                                                                                                          9.
                                                                                                                                                                                                                                                                                                           28
                  16. OVERTURNED                           19. OTHER                                                                                                                     Cost of repairs to any one vehicle will be more than $1000.                                                      1
                                                                                            1                             /           I             SI                   6
                                                                                                              12                   11                     10                         "I Unknown/Unable to Determine                                              [~| Yes                 |    | No
          Reference Marker                 Coordinates (if available)                  P|ace where Accident OccurredO BRONX [Z]KINGS                                                                                NEW YORKQ QUEENS                                         RICHMOND

                                           Latitude/Northing:
                                                                                     Road on which accident occurred 9714 SEAVIEW AVENUE
                                             40.634033                                                                                                                                                (Route Number or Street Name)                                                                        29

                                                                                     at 1 ) intersecting street
                                           Longitude/Easting:                                                                                                                                 (Route Number or Street Name)
                                                                                                                              n           ens
                                                                                       or 2)
                                             -73.88933                                                                        e           nw of
                                                                                                  Feet       Miles                                                                        (Mileoost. Nearest Intersecting Route Number or Street Name)
         Accident Description/Officer's Notes OPERATOR                                          OF        VEHICLE                 1        WAS                PRESUMABLY                        RUN         OVER          BY       HIS        OWN           CAR          DUE             TO      IT        30

         NOT            BEING             IN     PARK.            OPERATOR                      OF       VEHICLE                  1        WAS             REMOVED                       TO     BROOKDALE                  HOSPITAL                    BY          EMS.

         OPERATOR                     OF       VEHICLE                 1     WAS        PRONOUNCED                         DOA             IN             ER.         *****               AMEND             DETAILS                *****            THIS                                                 "use"
                                                                                                                                                                                                                                                                                                         COVER
                                                                                                                                                                                                                                                                                                         SHEET
         PEDESTRIAN'S                            DEATH            OCCURRED                      ON        PRIVATE                 PROPERTY.                                   THE        CAUSE        OF            THE    COLLISION                        WAS          A
         MECHANICAL                        DEFECT                FROM A             MANUFACTURE                            SAFETY                         RECALL                  THAT         WASN'T               CORRECTED.                      THIS             PEDESTRIAN
                                                                                                                                                                                                                                                                                                          P
              8               9                       10                   11        12            13         14            15             16            17         BY             TO      18                           Names of all Involved                                Date of Death Only
A




O


E
D
     Officer's Rank                                                                                            Tax ID No.                           NCIC No.          Precinct                Post/Sector           Reviewing                                       Date/Time Reviewed
         and
     Signature f             POM
                                                           {\                                                                                                                                                       Officer

                                                                                                                  951435                            03030                 069                                        SGT           LAUREN                   J           02/16/2017                   09:53
     Print Name
     in Full             SHELDON               J    WHITE                                                                                                                                                            ODESSA
            CasePage
                  2:16-md-02744-DML-DRG
                     5 of 6 Pages
                                          ECF No. 705-4, PageID.31265 Filed 02/12/21 Page 3 of 5
                                      New York State Department of Motor Vehicles

                            Precinct                                              POLICE ACCIDENT REPORT (NYC)                                                                                                                                                                            19
                            069                                                                                     MV-104AN (7/11)
                            Accident No.                               Complaint
                            MV - 2017 - 069-000258                     Number                                                          0            AMENDED REPORT
        1
            Accident Date                                                    Day of Week               MilitaryTime                     No. of                 No. Injured         No. Killed                                                Left Scene           Police Photos           20
                                                                                                                                                                                                     Not Investigated at Scene [3
                  Month                Day       Year                                                                                   Vehicles

             2                  15               2017                                                                                    2                                                           Reconstructed I    I                                         I    I Yes [7] No
                                                                       WEDNESDAY                        15:20                                                  0                    1
                                                                 VEHICLE                                                                                      VEHICLE               BICYCLIST               PEDESTRIAN               OTHER PEDESTRIAN
            VEHICLE           -Driver                                                                                          State of Lie.              VEHICLE -Driver                                                                                              State of Lie.
    2       License ID Number                                                                                                                             License ID Number                                                                                                               21
            Driver Name -exactly                                                                                                                          Driver Name - exactly
            as printed on license                                                                                                                         as printed on license
            Address (Include Number & Street)                                                                                     Apt. No.                Address ( Include Number & Street)                                                                                Apt. No.



            City or Town                                                            State               Zip Code                                          City or Town                                                       State                      Zip Code                          22


    3       Date of Birth                        Sex             Unlicensed        No. of                                Public                           Date of Birth                   Sex            Unlicensed         No. of                            Public
             Month        Day            Year                                      Occupants                             Property           i—i            Month        Day       Year                                      Occupants                         Property
i                                                                                                                        Damaged            I    I                                                                                                            Damaged
            Name-exactly as printed on registration                                             Sex      Date of Birth                                    Name-exactly as printed on registration                                    Sex         Date of Birth
                                                                                                          Month        Day                  Year                                                                                                  Month               Day      Year


            Address ( Include Number & Street)                                              Apt. No.     Haz.                     Released                Address ( Include Number & Street)                                    Apt. No.         Haz.                       Released      23
    4                                                                                                    Mat                                                                                                                                     Mat.
                                                                                                         Code                                                                                                                                    Code
i
            City or Town                                                               State                      Zip Code                                City or Town                                                          State        Zip Code


                                                                                                                                                                                                                                                                                          24
            Plate Number                        State of Reg.    Vehicle Year & Make                   Vehicle Type                   Ins. Code           Plate Number                   State of Reg. Vehicle Year & Make                   Vehicle Type                   Ins. Code

5
            Ticket/Arrest                                                                                                                             Ticket/Arrest
1
            Number(s)                                                                                                                                     Number(s)
            Violation                                                                                                                                 Violation
            Section(s)                                                                                                                                    Section(s)
                                                                                                                                                                                                                                                                                          25
                      Check if involved vehicle is:                                         Check if involved vehicle is:                                                  Circle the diagram below that describes the accident, or draw your own
    6                 more than 95 inches wide;                                               more than 95 inches wide;                                                    diagram in space #9. Number the vehicles.
            V         more than 34 feet long;                                       V         more than 34 feet long;
1                                                                                                                                                                          Rear End             Left. Turn        Right Angle           Right Turn           Head On
             E         operated with an overweight permit;                             E        operated with an overweight permit;
                       operated with an overdimension per                              H        operated with an overdimension permit.                                     1.                   3.                                      5.                   7.
             I                VEHICLE 1 DAMAGE CODES                                   I              VEHICLE 2 DAMAGE CODES
                                                                                                                                                                           Sideswipe            Left Turn                               Right Turn           Sideswipe                    26
                      Box 1 - Point of Impact                      1          2     C       Box 1 - Point of Impact                                       1            2   (same direction)                                                                  (opposite
    7
             L        Box 2 - Most Damage                                              L    Box 2 - Most Damage
1
            E
                                                                                                                                                                           2.                   0.                4.                  Vrf                    8.
                      Enter up to three                 3          4          5        E    Enter up to three                           3             4                5   ACCIDENT DIAGRAM
                      more Damage Codes                                                ^    more Damage Codes
             1                                                                                                                                                                                                                                                                            27
                  Vehicle         By                                                        Vehicle      By                                                                                                                                                                              2
                  Towed:                                                                    Towed:
                                 To                                                                      To

                                                                                                              A                   5                   8
                                                                                                                                                                           DIAGRAM ATTACHED                             ON      SUBSEQUENT                             PAGE
                 VEHICLE DAMAGE CODING:                                                                                                                            7


                                                                                           3/f                           \        I             A                          2     SIDE         SWIPE            (SAME         DIR)
                 1-13. SEE DIAGRAM ON RIGHT.

                      14.   UNDERCARRIAGE                  17.   DEMOLISHED                2                                     13                                {

                  15. TRAILER                              18.   NO DAMAGE                                                                                                 9.
                                                                                                                                                                                                                                                                                          28
                  16.       OVERTURNED                     19. OTHER
                                                                                           , i                           /        I             M
                                                                                                                                                      10
                                                                                                                                                                   .
                                                                                                                                                                                Cost of repairs to any one vehicle will be more than $1000.
                                                                                                                                                                           ; "I Unknown/Unable to Determine                                      |~| Yes               |     | No
                                                                                                                                                                                                                                                                                         1
                                                                                                          12                     11


             Reference Marker                Coordinates (if available)             p|ace Where Accident OccurredO BRONXQKINGS                                                                         NEW YORK^ QUEENS                                      RICHMOND

                                             Latitude/Northing:
                                                                                   Road on which accident occurred 9714                                        SEAVIEW AVENUE
                                                40.634033                                                                                                                                     (Route Number or Street Name)                                                               29

                                                                                   at 1 ) intersecting street

                                             Longitude/Easting:                                                                                                                    (Route Number or Street Name)
                                                                                                                            n         as
                                                                                   or 2)
                                                -73 .88933                                                           I     IE         I IW of
                                                                                               Feet      Miles                                                                   (Milepost. Nearest Intersecting Route Number or Street Name)

            Accident Description/Officer's Notes PASSED                                AWAY           THE          DAY          AFTER                     THE          COLLISION.
                                                                                                                                                                                                 THIS          REPORT           SHOULD                  BE        AMENDED                 30

            AND             THE        FATALITY              SHOULD               BE       FREELATED.

                                                                                                                                                                                                                                                                                         USE
                                                                                                                                                                                                                                                                                        COVER
                                                                                                                                                                                                                                                                                        SHEET




                                                                                                                                                                                                                                                                                         P
                 $_              9                   JO.                11         12           13        14              15            16           17       BY           TO     18                         Names of all involved                            Date of Death Only
A



!
N

O


I
    >
        Officer's Rank                                                                                     Tax ID No.                           NCIC No.         Precinct           Post/Sector         Reviewing                                    Date/Time Reviewed
            and                                                                                                                                                                                         Officer
        Signature t            POM
                                                                                                              951435                            03030              069                                   SGT           LAUREN                J          02/16/2017                  09:53
        Print Name
        in Full             SHELDON             J    WHITE                                                                                                                                               ODESSA
         Case 2:16-md-02744-DML-DRG ECF No. 705-4, PageID.31266 Filed 02/12/21 Page 4 of 5
PERSONS KILLED OR INJURED IN ACCIDENT (Letter designation of persons killed or injured must correspond with letter designation on front).
       Last Name                                             First                                M.I.     Last Name                                           First                              M.I.


     Address                                                                                             Address


     Date of Birth                                    Telephone (Area Code)                              Date of Birth                                 Telephone (Area Code)
           Month              Day             Year                                                              Month       Day               Year
                                                      (              )                                                                                 (               )
      Last Name                                             First                                M.I.     Last Name                                           First                               M.I.


     Address                                                                                             Address


     Date of Birth                                    Telephone (Area Code)                              Date of Birth                                 Telephone (Area Code)
           Month              Day             Year                                                              Month       Day               Year
                                                      i              I                                                                                 i               1
     Last Name                                              First                                M.I.
                                                                                                         Highway Dist. at Scene?      I   |Yesl I No
                                                                                                         Name:
     Address



     Date of Birth                                    Telephone (Area Code)                                                                                                 Shield No.
           Month             Day             Year
                                                      (

     ENTER INSURANCE POLICY NUMBER FROM INSURANCE IDENTIFICATION CARD, EXPIRATION DATE (IN ALL CASES), AND VIN.

 Vehicle No.                                                                                             Vehicle No.

     Expiration Date                                                                                     Expiration Date

 VIN                                                                                                     VIN


 WITNESS (Attach separate sheet, if necessary)
 Name                                                                                        Address                                                                        Phone




     DUPLICATE COPY REQUIRED FOR:

 I     I Dept. of Motor Vehicles                             O Motor Transport Division                        I~1 NYC Taxi & Limousine Comm. Q Other City Agency
          (if anyone is killed/injured)                              (P.D. vehicle involved)                        (if a Licensed taxi or limousine                   (Specify)
                                                                                                                    involved)
          Office of Comptroller                                      Personnel Safety Unit                          Highway Unit
          (if a City vehicle involved)                               (if a P.D. vehicle involved)

 NOTIFICATIONS:                     (Enter name, address, and relationship of friend or relative notified. If aided person is unidentified, list Missing Person Squad member who
 was notified. In either case, give date and time of notification.)




 PROPERTY DAMAGED (other than vehicles)                                                                  OWNER OF PROPERTY (include city agency, where applicable)




 IF NYPD VEHICLE IS INVOLVED:
     Police Vehicle        -Operator's First Name         Last Name                                      Rank                Shield No.         Tax ID. No.                 Command



     Make of Vehicle                  Year                    Type of Vehicle        Plate No.                                    Dept. Vehicle No.               Assigned To What Command



     Equipment in Use At Time of Accident

                     |   | Siren      Q Horn              ] Turret Light            ~] 4-Way Flasher               High-Level Warning Lights           Traffic Cones                I    I Headlights

 ACTIONS OF POLICE VEHICLE
               Responding to Code Signal                                                                                    ] Complying with Station House Directive

               Pursuing Violator                                                                                           Q Routine Patrol
               Other (Describe)

MV-104AN (7/11)                                                                                                                                                            Page 4        of 6   Pages
Case 2:16-md-02744-DML-DRG ECF No. 705-4, PageID.31267 Filed 02/12/21 Page 5 of 5

   Side Swipe (same dir) : MV-201 7-069-000258
   Reporting Officer : POM SHELDON J WHITE

   Reviewing Officer : SGT LAUREN J ODESSA Reviewed Date : 02/16/2017 09:53




                                     f i
                            \o
                              Vehicle 2
